In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*************************
DONNA SMITH, as personal representative *
of the Estate of Joan Smith,            *
                                        *           No. 17-1262V
                       Petitioner,      *           Special Master Christian J. Moran
                                        *
v.                                      *
                                        *           Filed: October 21, 2019
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                       Respondent.      *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

       On October 17, 2019, petitioner moved for voluntary dismissal under Vaccine Rule
21(a). Respondent does not oppose petitioner’s motion for voluntary dismissal.

       Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

       IT IS SO ORDERED.


                                                    s/ Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.